In a negligence action to recover damages for personal injuries, etc., which action arises out of an automobile collision, plaintiffs appeal from an order of the Supreme Court, Suffolk County, entered March 9, 1976, which denied their motion for partial summary judgment. Order afiirmed, without costs or disbursements. While plaintiffs made out a persuasive case of negligence on the part of defendant, there still remains a question of fact as to whether defendant’s conduct fell below any permissible standard of due care (see Andre v Pomeroy, 35 NY2d 361). Martuscello, Acting P. J., Latham, Cohalan, Margett and Shapiro, JJ., concur.